DETAILED ACTION
This Action is responsive to the communication filed on 03/02/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10, 12, and 15-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takiguchi (WO 2020/153191 A1).

Regarding claim 1, Takiguchi (see, e.g., FIG. 1, FIG. 6, FIG. 25) discloses an image display device comprising:
a drive circuit substrate 41 including a drive circuit that supplies currents to micro light-emitting elements 10, 33 to emit light (pg 3, para 2-para 3; pg 4, para 6; pg 8, para 1); and
the micro light-emitting elements 10, 33 arranged in an array shape on the drive circuit substrate 41 (pg 3, para 2-para 3; pg 4, para 6; pg 8, para 1), wherein
a light-distribution control unit 20, 20C that increases forward light emission of the micro light-emitting elements 10, 33 is disposed on a light-emitting surface e.g., top surface of 10 of each of the micro light-emitting elements 10, 33 (pg 6, para 5), and
a partition wall 16 (16A, 16B), 30 (31, 32) that does not transmit the light emitted by the micro light-emitting elements 10, 33 is disposed around the light-distribution control unit 20, 20C (pg 3, para 2, para 5; pg 4, para 3-para 4, para 7).

Regarding claim 2, Takiguchi (see, e.g., FIG. 1, FIG. 6, FIG. 25) teaches that a height of an upper surface of the partition wall 16, 30 is higher than or equal to a height of an upper surface of the light-distribution control unit 20, 20C.

Regarding claim 3, Takiguchi (see, e.g., FIG. 1, FIG. 6, FIG. 25) teaches that a side surface e.g., side surface of 16B, 32 of the partition wall 16, 30 reflects the light (pg 3, para 2, para 5).

Regarding claim 4, Takiguchi (see, e.g., FIG. 1, FIG. 6, FIG. 25) teaches that a side surface e.g., side surface of 32 of the partition wall 16, 30, which faces the light-distribution control unit 20, 20C, is inclined so as to open in a light emission direction.

Regarding claim 5, Takiguchi (see, e.g., FIG. 1, FIG. 6, FIG. 25) teaches that metal 16B, 32 that reflects the light emitted by the micro light-emitting element 10, 33 is disposed on a side surface of the partition wall 16, 30, which faces the light-distribution control unit 20, 20C (pg 3, para 2, para 5).

Regarding claim 6, Takiguchi (see, e.g., FIG. 1, FIG. 6, FIG. 25) teaches that the partition wall 16, 30 separates micro the light-emitting elements 10, 33 that are adjacent to each other (pg 3, para 2, para 5).

Regarding claim 7, Takiguchi (see, e.g., FIG. 1, FIG. 6, FIG. 25) teaches that each of the micro light-emitting elements 10, 33 includes an excitation-light-emitting element 10 and a wavelength conversion unit 33 that down-converts excitation light emitted by the excitation-light-emitting element 10 and that emits the down-converted light as the light (pg 3, para 2, pg 7, para 6, para 7; pg 8, para 2).

Regarding claim 8, Takiguchi (see, e.g., FIG. 1, FIG. 6, FIG. 25) teaches that the partition wall 16, 30 separates the wavelength conversion unit 33 from the other wavelength conversion unit 33 (pg 3, para 2, para 5).

Regarding claim 9, Takiguchi (see, e.g., FIG. 1, FIG. 6, FIG. 25) teaches that the wavelength conversion unit 33 has, on a light-emitting surface side e.g., top surface of 33, a color filter 53 that absorbs the excitation light and transmits the down-converted light (pg 13, para 6).

Regarding claim 10, Takiguchi (see, e.g., FIG. 1, FIG. 6, FIG. 25) teaches that the wavelength conversion unit 33 has, on a light-emitting surface side e.g., top surface of 33, a transparent layer 52 that transmits the down-converted light (pg 13, para 5).

Regarding claim 12, Takiguchi (see, e.g., FIG. 1, FIG. 6, FIG. 25) teaches that the micro light-emitting element 10, 33 includes a scattering body 332 (pg 3, para 2).
Regarding claim 15, Takiguchi (see, e.g., FIG. 1, FIG. 6, FIG. 25) teaches that the light-distribution control unit 20, 20C includes optical elements 20C that are arrayed, and each of the optical elements 20C is transparent to the emitted light and has a side surface inclined relative to the light-emitting surface e.g., top surface of 10 (pg 3, para 2; pg 6, para 5).

Regarding claim 16, Takiguchi (see, e.g., FIG. 1, FIG. 6, FIG. 25) teaches that a refractive index e.g., 2.89 for GaN of the optical element 20C is more than or equal to a geometric mean of a refractive index e.g., 2.59 for GaInN of a light-emitting part 12 of the micro light-emitting element 10, 33 and a refractive index e.g., 1.00 for air of outside medium e.g., air (pg 4, para 1, para 7).

Regarding claim 17, Takiguchi (see, e.g., FIG. 1, FIG. 6, FIG. 25) teaches that the optical elements 20C are disposed to be in contact with each other.

Regarding claim 18, Takiguchi (see, e.g., FIG. 1, FIG. 6, FIG. 25) teaches a first micro light-emitting element 1R (10, 33) that emits light e.g., red of a first light emission wavelength (pg, 4, para 6; pg 7, para 6-para 7; pg 8, para 2); and a second micro light-emitting element 1G (10, 33) that emits light e.g., green of a second light emission wavelength longer than the first light emission wavelength (pg, 4, para 6; pg 7, para 6-para 7; pg 8, para 2), wherein a light-distribution control unit 20, 20C formed on a light-emitting surface e.g., top surface of 10 of the first micro light-emitting element 1R (10, 33) has a configuration identical to a configuration of a light-distribution control unit 20, 20C formed on a light-emitting surface e.g., top surface of 10 of the second micro light-emitting element 1G (10, 33) (pg 6, para 5; pg 7, para 6-para 7; pg 8, para 2).


Regarding claim 19, Takiguchi (see, e.g., FIG. 1, FIG. 6, FIG. 25) discloses an image display device comprising:
a drive circuit substrate 41 including a drive circuit that supplies currents to micro light-emitting elements 10, 33 to emit light (pg 3, para 2-para 3; pg 4, para 6; pg 8, para 1); and
the micro light-emitting elements 10, 33 arranged in an array shape on the drive circuit substrate 41 (pg 3, para 2, para 3; pg 4, para 6; pg 8, para 1), wherein
a plurality of optical elements 20C are arranged on a light-emitting surface e.g., top surface of 10 of each of the micro light-emitting elements 10, 33 (pg 6, para 5), and
a partition wall 16, 30 that does not transmit light emitted by the micro light-emitting elements 10, 33 is disposed around the plurality of optical elements 20C (pg 3, para 2, para 5; pg 4, para 3-para 4, para 7).

Regarding claim 20, Takiguchi (see, e.g., FIG. 1, FIG. 6, FIG. 25) teaches that each of the optical elements 20C has a side surface inclined relative to the light-emitting surface e.g., top surface of 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.






Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Takiguchi (WO 2020/153191 A1), in view of Zhang (CN 109256456 A).

Regarding claim 11, although Takaguchi shows substantial features of the claimed invention, Takaguchi fails to expressly teach that the wavelength conversion unit has, on a light-emitting surface side, a dielectric multilayer film that reflects the excitation light and transmits the down-converted light.
Zhang (see, e.g., FIG. 1), on the other hand, teaches a wavelength conversion unit 122 has, on a light-emitting surface side e.g., top surface of 122, a dielectric multilayer film 121 that reflects the excitation light and transmits the down-converted light for the purpose of enhancing the light-emitting efficiency of the micro-LED display (pg 2, para 1; pg 5, para 5; pg 7, para 3, para 5). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the dielectric multilayer film of Zhang on the wavelength conversion unit of Takaguchi for the purpose of enhancing the light-emitting efficiency of the micro-LED display (pg 2, para 1).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Takiguchi (WO 2020/153191 A1), in view of Guo (CN 112420897 A), in view of Wu (US 2020/0235084).

Regarding claim 14, although Takaguchi shows substantial features of the claimed invention, Takaguchi fails to expressly teach a black matrix disposed on an upper surface of the partition wall.
Guo (see, e.g., FIG. 7), on the other hand, teaches a black matrix 124 disposed on an upper surface of the partition wall 740 (pg 7, para 3; pg 8, para 1). Wu (see, e.g., FIG. 5), on the other hand, teaches that a black matrix 113 decreases an amount of light emitted from one light emitting unit to progress to another light emitting unit (Para 0045).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the black matrix of Guo/Wu to the partition wall of Zhang for the purpose of decreasing an amount of light emitted from one light emitting unit to progress to another light emitting unit (Para 0045).

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO B CRITE whose telephone number is (571) 270-5267. The examiner can normally be reached Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/ANTONIO B CRITE/Examiner, Art Unit 2817